Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I, Embodiment 1, fig. 1A, which corresponds to claims 1-9 and 19-25 in the reply filed on 12/07/2021 is acknowledged. Therefore, claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, there is a lack of antecedent basis for the limitation “the first dielectric layer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 7, 9, 19 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Choi et al. (US 2011/0256717; hereinafter Choi).
Regarding claim 1, Choi discloses, in fig. 19, an embedded dynamic random access memory (DRAM) device, comprising: a dielectric layer 330 having a logic area (region b) and a memory area (region a); a metal trace 322/350 and a metal via 360 in the logic area (b) of the dielectric layer 330; and one or more ferroelectric capacitors in the memory area (a) of the dielectric layer 330, wherein each ferroelectric capacitor includes an a first electrode layer 332, a ferroelectric layer 334 (HfO2), and a second electrode layer 336, wherein the ferroelectric layer 334 is between the first electrode layer 332 and the second electrode layer 336, and wherein the ferroelectric layer 334 surrounds the first electrode layer 332 of each ferroelectric capacitor and extends along a top surface of the dielectric layer 330 in the memory area (a).  
Regarding claim 7, Choi discloses further comprising an etch stop layer 320 below the dielectric layer 330 (fig. 19).
Regarding claim 9, Choi discloses wherein the first and second electrode layers 332/336 include one or more conductive materials, including titanium and titanium nitride, wherein the first electrode layer has one or more conductive materials that are similar or different to one or more conductive materials of the second electrode layer, and wherein the first electrode has a 0083]).
 
Regarding claim 19, Choi discloses, in fig. 19, a memory device, comprising: a semiconductor substrate 300; and an embedded DRAM above the semiconductor substrate 300, wherein the embedded DRAM include: a dielectric layer 330 having a logic area (region b) and a memory area (region a); a metal trace 322/350 and a metal via 360 in the logic area (b) of the dielectric layer 330; and one or more ferroelectric capacitors in the memory area (a) of the dielectric layer 330, wherein each ferroelectric capacitor includes an a first electrode layer 332, a ferroelectric layer 334 (HfO2), and a second electrode layer 336, wherein the ferroelectric layer 334 is between the first electrode layer 332 and the second electrode layer 336, and wherein the ferroelectric layer 334 surrounds the first electrode layer 332 of each ferroelectric capacitor and extends along a top surface of the dielectric layer 330 in the memory area (a).  
Regarding claim 25, Choi discloses wherein the first and second electrode layers 332/336 include one or more conductive materials, including titanium and titanium nitride, wherein the first electrode layer has one or more conductive materials that are similar or different to one or more conductive materials of the second electrode layer, and wherein the first electrode has a thickness that is approximately equal to or different than a thickness of the second electrode layer (fig. 19 & ([0083]).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Choi (US 2011/0256717) in view of Chavan et al. (US 9,147,689; hereinafter Chavan).
Regarding claims 6 and 24, Choi fails to disclose the ferroelectric layer includes one or more ferroelectric materials, including hafnium zirconium oxide (HfZrO), silicon-doped (Si-doped) hafnium oxide, germanium-doped (Ge-doped) hafnium oxide, aluminum-doped (Al-doped) hafnium oxide, and yttrium-doped (Y-doped) hafnium oxide.
However, Chavan discloses the ferroelectric layer includes one or more ferroelectric materials, including hafnium zirconium oxide (HfZrO), silicon-doped (Si-doped) hafnium oxide, germanium-doped (Ge-doped) hafnium oxide, aluminum-doped (Al-doped) hafnium oxide, and yttrium-doped (Y-doped) hafnium oxide (col. 5, lines 24-31).
It would have been obvious to the ordinary artisan at the time the invention was made to use the ferroelectric material as taught by Chavan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Although the thickness of the ferroelectric layer is not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Choi (US 2011/0256717)
Regarding claim 8, although the thickness of the ferroelectric layer is not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).




Allowable Subject Matter

6.	Claims 2-5 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DAVID VU/
Primary Examiner, Art Unit 2818